OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 22, 1975 under the name of Stephen Lewis Talve.
On November 21, 1978 the respondent was found guilty, after trial in the Supreme Court, Queens County, of the crime of criminal injection of a narcotic substance, a class E felony (see Penal Law, § 220.46). On December 15, 1978 the respondent was sentenced to serve 60 days in the New York City Correctional Institution for Men and was placed on probation for a period of five years.
Pursuant to subdivision 4 of section 90 of the Judiciary Law,
*490the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Hopkins, Damiani, Titone and Suozzi, JJ., concur.